COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-05-219-
CV



IN RE RODNEY KERN AND 	RELATORS

RENEE KERN

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relators' motion for temporary relief and  petition for writ of mandamus 
and is of the opinion that relief should be denied.  Accordingly, relators' motion for temporary relief and petition for writ of mandamus is denied.

Relators shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL A
: DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.



DELIVERED: June 15, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.